Appeal by defendant, in an action to recover damages for wrongful death, from an order (a) denying defendant’s motion to vacate a notice of examination before trial and (b) directing the corporation of which defendant is receiver to appear for examination by its officers or other person familiar with the facts. Order affirmed, without costs, the examination to proceed on five days’ notice. The respondent’s practice has become proper. The procedure indicated in the order appealed from is now justified. (Laws of 1941, chap. 921, adding § 292-a to the Civ. Prac. Act and amending § 289 thereof.) Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.